DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 – 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367).

Regarding Claim 7, Hua et al. teach an eye-tracking system (Figure 4m Element 400.  Paragraph 41), comprising: 
a light-transmitting display module (Figure 4, Element 420.  Paragraph 42) disposed on a first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42) and comprising a first side (Figure 4, Element not labeled, but is the side above the display.  Paragraph 41) and a second side (Figure 4, Element not labeled, but is the side below the display.  Paragraph 41); 
a light source (Figures 3A and 16, Element 1630.  Paragraph 60) for illuminating a face of a user;
a reflecting mirror (Figure 4, Element 410.  Paragraph 42) disposed on the second side (Figure 4, Element not labeled, but is the side below the display.  Paragraph 41) of the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) and configured to: 
receive light which travels along a second imaging optical path (Figure 4, Element not labeled, but the optical path from the prism to the user.  Paragraph 42) after reflected by the face of the user and; and 
direct the light reflected by the face of the user to travel along the first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42); 
an imaging system (Figure 4, Element 460.  Paragraph 42) disposed on the first imaging optical path (Figure 4, Element not labeled, but is the optical path from the prism to the display and sensor.  Paragraph 42) and located on the first side (Figure 4, Element not labeled, but is the side above the display.  Paragraph 41) of the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) and configured to provide an eye image (Figures 2A - 2B.  Paragraph 39 - 40) based on the light reflected by the face of the user, the imaging system (Figure 4, Element 460.  Paragraph 42) comprising:
a camera lens (Figure 5A, Element 562.  Paragraph 44) for receiving the light reflected by the face of the user; and 
an image sensor (Figure 4, Element 460.  Paragraph 42) configured to provide an eye image based on the light reflected by the face of the user; and 
a processing unit (Figures 2A - 3A, Element not labeled, but is the unit that determines the features in Figures 2A and 2B.  Paragraph 39 - 40) configured to acquire ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) of the user by analyzing the eye image (Figures 2A - 2B.  Paragraph 39 - 40).
Hua et al. is silent with regards to a lens coated with an optical film, wherein the optical film provides a cut filtering function or a band-pass filtering function.
Tungare et al. teach a camera lens (Figure 4, Element 30.  Paragraph 41) coated with an optical film (Figure 4, Element 32.  Paragraph 41), wherein the optical film (Figure 4, Element 32.  Paragraph 41) provides a cut filtering function or a band-pass filtering function (Figure 4, Element 32.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Hua et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).

Regarding Claim 8, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above), wherein the light-transmitting display module (Figure 4, Element 420.  Paragraph 42) comprises: 
a micro display panel (Figure 4, Element 420.  Paragraph 42) for providing a near-eye image; and 
a lens (Figure 4, Element 410.  Paragraph 42) configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space.

Regarding Claim 10, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above).  Hua et al. teach wherein the ocular characteristic information includes a line of sight, a blink rate, a completeness of blinking, an iris status or a pupil size of the user (Paragraphs 39 – 40).

Claims 1 – 2 and 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Skogo et al. (U.S. PG Pub 2008/0284980).

Regarding Claim 1, Hua et al. teach an eye-tracking system (Figure 3A.  Paragraphs 34 - 40), comprising: 
a light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) comprising a first side (Figure 3A, Element not labeled, but is to the left of core optics.) and a second side (Figure 3A, Element not labeled, but is to the right of micro-display.); 
a light source (Figures 3A and 16, Element 1630.  Paragraph 60) disposed on the first side or the second side (Figure 3A, Element not labeled, but is to the right of micro-display.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) for illuminating a face of a user;
an imaging system (Figure 3A, Element 360.  Paragraph 36) disposed on (Seen in Figure 3A) the second side (Figure 3A, Element not labeled, but is to the right of micro-display.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) and comprising: 
a camera lens (Figures 3 and 16, Element 1662.  Paragraph 60) for receiving light reflected by the face of the user (Figure 3A, Element 307.  Paragraph 34); and 
an image sensor (Figure 3A, Element 360.  Paragraph 36) configured to provide an eye image based on the light reflected by the face of the user (Figure 3A, Element 307.  Paragraph 34); and 
a processing unit (Figures 2A - 3A, Element not labeled, but is the unit that determines the features in Figures 2A and 2B.  Paragraph 39 - 40) configured to acquire ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) of the user by analyzing the eye image, wherein the face of the user is located on the first side (Figure 3A, Element not labeled, but is to the left of core optics.) of the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) when the user puts on the eye-tracking system (Figure 3A.  Paragraphs 34 - 40).
Hua et al. is silent with regards to a light-transmitting module configured to provide a single imaging optical path; a camera lens coated with an optical film for receiving light which travels along the single imaging optical path after being reflected by a face of a user.
Tungare et al. teach a camera lens (Figure 4, Element 30.  Paragraph 41) coated with an optical film (Figure 4, Element 32.  Paragraph 41) for receiving light.
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Hua et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).
Skogo et al. teach a light-transmitting module (Figure 3, Element L1.  Paragraph 46) configured to provide a single imaging optical path (Seen in Figure 3); a camera (Figure 1, Element 130.  Paragraph 34) lens (Figure 1, Elements 111 and 112.  Paragraph 33) for receiving light which travels along the single imaging optical path (Seen in Figure 3) after being reflected by a face of a user (Seen in Figures 1 and 3).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. and the optical imaging system of Tungare et al. and the image sensor of Skogo et al.  The motivation to modify the teachings of Hua et al. and Tungare et al. with the teachings of Skogo et al. is to provide a system in which the image sensor can be made relatively simple, as taught by Skogo et al. (Paragraph 8).

Regarding Claim 2, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. teach wherein the light-transmitting display module (Figure 3A, Elements 310 - 320.  Paragraph 35) comprises: 
a micro display panel (Figure 3A, Element 320.  Paragraph 35) for providing a near-eye real image (Figure 3A, Element not labeled, but is the image on Element 309.  Paragraph 34); and 
a lens (Figure 3A, Element 310.  Paragraph 35) configured to form a virtual image by enlarging the near-eye image so as to provide a virtual panoramic space (Seen in Figure 3A).

Regarding Claim 4, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. teach wherein the ocular characteristic information (Figures 2A - 2B.  Paragraph 39 - 40) includes a line of sight, a blink rate, a completeness of blinking, an iris status or a pupil size of the user (Paragraphs 39 – 40).

Regarding Claim 5, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. is silent with regards to wherein the optical film provides a cut filtering function or a band-pass filtering function.
Tungare et al. teach wherein the optical film (Figure 4, Element 32.  Paragraph 41) provides a cut filtering function or a band-pass filtering function (Figure 4, Element 32.  Paragraph 41).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of the head-mounted display of Ishioka et al. with the optical imaging system of Tungare et al.  The motivation to modify the teachings of Ishioka et al. with the teachings of Tungare et al. is to provide a clear image of a dark pupil, as taught by Tungare et al. (Paragraph 41).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Lux et al. (U.S. PG Pub 2016/0131914).

Regarding Claim 9, Hua et al. in view of Tungare et al. teach the eye-tracking system (Figure 4m Element 400.  Paragraph 41) according to claim 7 (See Above).  Hua et al. is silent with regards to wherein the light-transmitting display module comprises an optical combiner.
Lux et al. teach wherein the light-transmitting display module (Figure 1, Element 10.  Paragraph 32) comprises an optical combiner (Figure 1, Element 13.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al. and the optical imaging system of Tungare et al. with the optical combiner of Lux et al.  The motivation to modify the teachings of Hua et al. and Tungare et al. with the teachings of Lux et al. is to enable an image to be superimposed on an outside view, as taught by Lux et al. (Paragraph 14).


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hua et al. (U.S. PG Pub 2014/0361957) in view of Tungare et al. (U.S. PG Pub 2016/0246367) in view of Skogo et al. (U.S. PG Pub 2008/0284980) in view of in view of Lux et al. (U.S. PG Pub 2016/0131914).

Regarding Claim 3, Hua et al. in view of Tungare et al. in view of Skogo et al. teach the eye-tracking system (Figure 3A.  Paragraphs 34 - 40) according to claim 1 (See Above).  Hua et al. is silent with regards to wherein the light-transmitting display module comprises an optical combiner.
Lux et al. teach wherein the light-transmitting display module (Figure 1, Element 10.  Paragraph 32) comprises an optical combiner (Figure 1, Element 13.  Paragraph 35).
It would have been obvious to a person of ordinary skill in the art to modify the teachings of eye-tracking head-mounted display of Hua et al., the optical imaging system of Tungare et al., and the image sensor of Skogo et al. with the optical combiner of Lux et al.  The motivation to modify the teachings of Hua et al., Tungare et al., and Skogo et al. with the teachings of Lux et al. is to enable an image to be superimposed on an outside view, as taught by Lux et al. (Paragraph 14).


Response to Arguments
Regarding the first argument, in which the applicant asserts that Hua et al. fails to disclose the claimed light-transmitting display module.  The applicant argues that the core optics and the microdisplay do not allow light to pass through and therefore are not light transmitting.  The examiner respectfully disagrees with the applicant’s assertion.  The examiner notes that the Hua et al. discloses “FIGS. 15A-15B schematically illustrate an exemplary design of a second configuration of the present invention, where the stop 1540 of the imaging system 1500 may surround the microdisplay 1520. The microdisplay plane is divided into three regions: an IR-transmissive area 1527 that allows collecting the rays by an IR sensor 1560 and which may serve as the stop 1540 for eye imaging on IR sensor 1560; the active area of the microdisplay 1520 (non-transmissive) corresponding to the active display area which blocks the IR rays from reaching the IR sensor 1560; and, a third non-transmissive frame 1523 between the IR transmissive and microdisplay areas corresponding to a physical frame of the microdisplay which also blocks the rays from reaching the IR sensor 1560. In the imaging system 1500 the respective optical axes of the prism 1510, microdisplay 1520, and IR sensor 1560 may be coaxial (Paragraph 57.  Emphasis Added).”  While Hua et al. discloses non-transmissive part of the display, the display does transmit light for the IR sensor, as seen in Figure 3B (Recreated below). 

    PNG
    media_image1.png
    146
    338
    media_image1.png
    Greyscale

The examiner further notes Paragraph 35 which discloses “In the display path 309, the core optics 310, which in this context functions as display optics, forms a magnified virtual image of the microdisplay 320 seen by the eye 10. The microdisplay unit 320 can be any type of self-emissive, or illuminated pixel arrays that can serve as an image source, including, but not limited to, a liquid crystal on silicon (LCoS) display device, a liquid crystal display (LCD) panel, an organic light emitting display (OLED), ferroelectric liquid crystal on silicon (FLCoS) device, digital mirror device (DMD), or a micro-projector built upon these aforementioned or other types of micro-display devices, and additional optional optics may be provided between the microdisplay 320 and core optics 310, as desired or required (Paragraph 35.  Emphasis Added).”  The examiner further notes that in the art of displays, liquid crystal displays are known as transmissive display panels.  The examiner suggests that the applicant limit the type of display panels and/or further define how or where the display is transmissive.  The Office is unmoved by the applicant’s argument and the rejection is maintained.  
Regarding the second argument, in which the applicant asserts that Skogo et al. fails to teach the light-transmitting display module of Claim 1.  The applicant argues that the disclosed first light source L1 corresponds to the light source recited in Claim 1 and is “clearly not light-transmitting (See Remarks (August 9, 2022), Page 9).”  The applicant therefore argues that Skogo et al. fails to teach the claimed light-transmitting display module of Claim 1.  The examiner respectfully disagrees with the applicant’s assertion.  Skogo et al. discloses “In addition to the units 110 and 140 described above with reference to the FIG. 1, the system includes at least one first light source L1 and at least one second light source L2a and L2b respectively. Each of the at least one first light source L1 is arranged relatively proximate to an optical axis Ac of the optical system 110. Moreover, the light source(s) L1 is(are) oriented such that a respective main light beam B1 emitted there from essentially coincides with the optical axis Ac (Paragraph 46.  Emphasis Added).”  Therefore Skogo et al. teaches light that is arranged along the optical axis.  The examiner notes the response to the first argument (Above) which argues Hua et al. teaches the light-transmitting display module.  Therefore, Hua et al. in view of Skogo et al. teach the claimed light-transmitting display module configured to provide a single optical path.  The Office is unmoved by the applicant’s argument and the rejection is maintained.
All other arguments are considered moot in light of the above rejection and/or the response to the first and/or second argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Arai et al. (U.S. Patent No. 6,018,630), Morrison et al. (U.S. Patent No. 6,634,749), Wilson (U.S. PG Pub 2016/0370591), and Wilson (U.S. PG Pub 2017/0140223) disclose an eye tracking apparatus similar to the instant invention.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW B SCHNIREL whose telephone number is (571)270-7690. The examiner can normally be reached Monday - Friday, 10 - 6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.S/Examiner, Art Unit 2625                                                                                                                                                                                                        /WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625